DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The supplemental amendment filed 06/15/2022 was entered and considered.
	Claims 1, 4-5, 7-8 and 10-12 are currently pending in this application with claims 2-3, 6 and 9 being cancelled.
Drawings
The drawings are objected to because solid black/gray shading solid black shading is not permitted. The drawings are not viewable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, line 4, the limitation “a common geometrical shape” is vague and indefinite. It is not clear what structure is encompassed by such language. The instant specification does not disclose or define “a common geometrical shape”. The instant specification discloses the at least two protrusions and the at least two indentations may be circular in shape.
Claim 1 recites the limitation "the width" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim1, line 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, line 21 the limitation “the footwear of a person” should be  - - the footwear - - .
Claim 11, appears to be a method of use, therefore the preamble “A lower extremity patient healing system” should be changed to - - A method of use of a lower extremity patient healing system - -.
Claim 11 is vague and indefinite since they appear to be directed to a leg of a patient. The recitations of human anatomy should be proceeded by language such as, "configured to" or "adapted to" in the above claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim positively recite the leg of the patient, which is subject matter that is not patent eligible, the recitations “the leg of the patient” should be proceeded by language such as, "configured to" or "adapted to" secure or attach to the leg of the patient in the above claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (US 6,637,130). With respect to claims 1, 4-5 and 10, Grant et al. discloses a device configured (sandal 10, see figures 2-7) to be worn on a footwear of a person (intended use), the device (10) comprising: a base platform (combination of outsole 20 and flexplate 30, see figure 3) comprising a first indentation (the flexplate 30 defines a plurality of channels 36, see annotated figure 3 below) and a second indentation, said indentations being of a shape and each having a width equal to approximately at least one-third the width of the base platform (see figure 3), the first indentation located in a front half of the base platform and the second indentation located in a back half of the base platform; the base platform configured to support the person and make contact with the ground, portions of the base below a heel and a toe of the person being rounded upward (see figure 4); at least two straps (strapping system 50, heel straps 90 & 92; front strap 82) configured to be connected to the base platform and to secure the device to an article of footwear, one strap being securable across a top of said footwear (see figures 2-3 and 7), the other strap securable above a heel of said footwear; at least two strap channels formed in the base platform (the sole defines a plurality of channels passing between the lateral and medial sides of the sandal to permit passage of the front strap), traversing the width of the base platform and receiving the straps (flexplate 30 defines a plurality of channels 36 that, as described in more detail below, provide passages and locating means for portions of the strapping system 50); and at least one height-increasing insert (midsole 40) comprising at least two protrusions, the at least two protrusions sized, shaped, and positioned so as to be received in first and second indentations of the base platform (the flexplate 30 is partially entrapped by the midsole 40), the insert (40) configured to be positioned on the base platform without slippage between the base platform and insert, said insert configured to contact the bottom of the footwear (intended use).; wherein the straps are securable by buckles; wherein the device further comprises at least two openings on each side of the base platform, said openings in communication with said strap channels to provide for a connection of the at least two straps to the base; and wherein the two straps are adjustable to be custom-fitted to the footwear (intended use). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al.
	With respect to claim 7 and 12, Grant discloses the midsole 40 can be formed out of ethyl vinyl acetate (EVA), suitable material for manufacturing the flexplate 30 is a polymeric amide such as nylon; and outsole can be manufactured from durable outsole materials. It would have been obvious to one of ordinary skill in the art to manufacture the base platform and insert from ethylene-vinyl acetate foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
	With respect to claim 8, it would have been obvious to one of ordinary skill in the art to make the two indentations circular in shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

	With respect to claim 11, the device of Grant et al. can be used to be secured to a shoe that is worn on a first leg of a patient and a medical boot can be attached to an opposite leg of the patient.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Telephone calls were made to John McILvaine on 06/22 & 06/28/2022 to discuss the claim limitations but did not result in a communication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
06/28/2022